DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is the first action on the merits for this regular application filed on 05/21/20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4; Applicant recites “and an increased wall thickness in areas prone to cracking after repeated use of flexion”.  The examiner is unable to determine what “increased” clearly represents? And one of ordinary skill in the art would not be able to determine what numerical value “increased wall thickness” represents. It is respectfully requested that the words “increased wall thickness” be replaced with numerical range values. The same applies to claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-14, 18-23, and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos et al. (US 2015/0366462 A1).
Regarding claims 1, 13, and 22; Ramos et al. discloses a urinary intermittent sensor-equipped catheter (Fig.3:10) that is capable of being reusable and is configured to mate with an insertion aid (Fig.3:14 and 18; [0023]), comprising:
a catheter tube (Fig.3:50 and 52) that is configured to be inserted into a male or female urethral tract to facilitate drainage of urine from a bladder [0023] into a receptacle and the catheter tube is reinforced with additional material [0038-0040] and an increased wall thicknesses (Fig.3:38) in areas prone to cracking after repeated use or flexion;
a funnel [0023] connected to the catheter tube; 
one or more near-field communication (NFC) tags (Fig.3:20; [0037]) embedded in the catheter that contain authentication information and validate the authentication information and usage information, wherein the usage information includes number of sterilizations and a time and date of each sterilization and the one or more NFC tags store a remaining longevity of the catheter based on the usage information [0042],
wherein the funnel and the catheter tube are made from sterilization-resilient, biodegradable, or compostable material [0037-0038];
a funnel [0023] connected to the catheter tube, the funnel of Ramos et al. is deemed being curved to facilitate a flow of urine through the catheter tube and slow the flow of the urine exiting the funnel while minimizing splashing of the urine and reducing material strain on the catheter tube when stored with an insertion aid;
a self-sealing mating mechanism (Fig.3:14 and [0023]) on a distal end of the funnel that is configured to mate with a proximal end of an insertion aid, wherein the connection between the self-sealing mating mechanism creates a hermitic seal [0023] that is substantially air- and water-tight;
a collar connection mechanism (Fig.3:46 and 36) on a proximal end of the funnel that is configured to connect to a distal end of a flexible bag that surrounds the catheter tube,
wherein the funnel and the catheter tube are made from sterilization-resilient, biodegradable, or compostable material [0037-0038];
a catheter tube (Fig.3:50) configured to be inserted into a male or female urethral tract to facilitate the drainage of urine from a bladder into a receptacle [0023];
a funnel [0023] connected to the catheter tube;
one or more near-friend communication (NFC) tags (Fig.3:20; [0037]) embedded in the catheter that contain authentication information and validate the authentication information and usage information, wherein the usage information includes number of sterilizations and a time and date of each sterilization and the one or more NFC tags store a remaining longevity of the catheter based on the usage information, the one or more NEC tags are scannable by a mobile phone or a mobile application [0042]; and
one or more electronic sensors (Fig.3:20) embedded in one of the catheter tube or the funnel to perform real-time analysis of a bioburden present in the urine [[0042], wherein the one or more NFC tags stores bioburden data from the bioburden present in the urine.
	Regarding claims 2 and 23; Ramos et al. discloses a self-sealing mating mechanism (Fig.3:14 and [0023]) on a distal end of the funnel that is configured to mate with a proximal end of an insertion aid, wherein the connection between the self-sealing mating mechanism creates a hermetic seal [0023] that is substantially air- and water-tight.
Regarding claims 4, 18, and 25; Ramos et al. discloses that the self-sealing mechanism (Fig.3:14 and [0023]) is configured to interface with one or more catheter products, such as a portable urine drainage bag [0023] or an adapter that facilitates connection to a standard water bottle.
Regarding claims 5, 19, and 26; Ramos et al. discloses an easy-to-grip plastic tabs (Fig.3:50) such that a finger [0049] can be used to disassemble or assemble the catheter and the insertion aid.
Regarding claim 8, Ramos et al. discloses that the one or more NFC tags are scannable by a mobile phone and/or mobile application [0045].
Regarding claims 9, 20, and 27; Ramos et al. discloses that one or more drainage eyelets (Fig.3:42) with reinforced material to withstand material fatigue.
Regarding claims 10 and 28; the funnel [0023] in Ramos et al. is deemed curved to facilitate a flow of urine through the catheter tube and slow the flow of the urine exiting the funnel while minimizing splashing of the urine and reducing material strain on the catheter tube when stored with an insertion aid.
Regarding claims 11 and 30; Ramos et al. discloses a collar connection mechanism (Fig.3:46 and 36) on a proximal end of the funnel that is configured to connect to a distal end of a flexible bag that surrounds the catheter tube.
Regarding claims 12, 21, and 32; the urinary catheter of Ramos et al. is capable of being reusable up to 100 times.
Regarding claim 14, Ramos et al. discloses that the one or more near-field communication (NFC) tags [0045] embedded in the catheter that contain authentication information and validate the authentication information and usage information, wherein the usage information includes number of sterilizations and a time and date of each sterilization and the one or more NFC tags store a remaining longevity of the catheter based on the usage information, the one or more NEC tags are scannable by a mobile phone [0042] or a mobile application.
Regarding claim 29, Ramos et al. discloses that the catheter tube is reinforced (Fig.3:54 and [0049]) with additional material and increased wall thicknesses in areas prone to cracking after repeated use or flexion.
Regarding claim 31, Ramos et al. discloses that the funnel and the catheter tube are made from sterilization-resilient, biodegradable, or compostable material [0037-0038].
Allowable Subject Matter
Claims 3, 6-7, 15-17, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reasons for indicating allowable subject matter are the inclusions of a quarter-turn female luer-locking component and the use of urinary bioburden real-time sensing mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798